PER CURIAM.
We reverse and remand the trial court’s order directing appellant to pay $200.00 in costs of prosecution. Appellant objected to the costs and raised the question of his ability to pay. The state concedes that the trial court imposed the costs without making a determination of his financial ability to pay. On remand, the trial court may again impose costs after affording appellant a hearing and upon a determination that he has the ability to pay costs as provided in section 939.01, Florida Statutes (1991).
REVERSED and REMANDED.
DELL and POLEN, JJ., and SEIDLIN, LARRY, Associate Judge, concur.